UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1791



MARGARET WOOD CHASSE, individually and as per-
sonal representative for the estate of Russell
Stephen Chasse,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Defendant - Appellee.



                            No. 00-2105



MARGARET WOOD CHASSE, individually and as per-
sonal representative for the estate of Russell
Stephen Chasse,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-97-3511-8, CA-97-3511-7)
Submitted:   April 17, 2001             Decided:   October 16, 2001


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carole D. Moede, Greenville, South Carolina, for Appellant. Stuart
E. Schiffer, Deputy Assistant Attorney General, J. Rene Josey,
United States Attorney, Robert S. Greenspan, E. Roy Hawkens, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In No. 00-1791, Margaret Wood Chasse appeals the district

court’s order finding that she had not established the essential

elements of her negligence claim under the Federal Tort Claims Act.

To the extent the district court found that Mrs. Chasse failed to

establish proximate cause, our review of the materials before us

discloses no reversible error, and we affirm on the reasoning of

the district court.      Chasse v. United States, No. CA-97-3511-8

(D.S.C. May 15, 2000).

     In No. 00-2105, Mrs. Chasse appeals the award of costs to the

United States pursuant to Fed. R. Civ. P. 54(d)(1).    We have re-

viewed the record and the district court’s order and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Chasse v. United States, No. CA-97-3511-7 (D.S.C.

July 6, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                  3